DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the first species of Figs. 8A-8C and 9, claims 1-6 in the reply filed on March 28, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search all of the claims in the application.  This is not found persuasive because there is a serious burden not only in searching all of the species, including text searching and image searching, but also analyzing all prior art for all claims of the species, and any amendments and remarks made associated with all of the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 28, 2022.
Claim 6 is objected to because of the following informalities:  In claim 6, line 3, “first electrical wire” should read --electrically conductive wire--(see claim 4, line 4).  In claim 6, line 5, “first” should be deleted (see claim 4, line 2).  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Jr. 2015/0170449 in view of Pace 1,057,766.
Re claim 1, Chandler teaches an apparatus including a hinged object (door), at least one hinge 300 (fig. 2D), an electromechanical locking device 80, an electrically conductive wire 50 embedded in the door that couples the lock 80 to the first hinge 300 to receive low-voltage power from the door frame (figs. 1A, 1B, 2D).  Pace teaches that it is well known in the door and lock art to utilize two conductive wires (top and bottom wire in fig. 1) between the lock 8 and the two terminals of the power device, which two wires couple the lock 8 to the two hinges 7, 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second embedded conductive wire between the power source and lock of Chandler, wherein the second wire is coupled to a second hinge, to return current received from the lock to the power source, in view of the teaching of Pace, to provide expected powering of the lock and components of Chandler.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Jr. 2015/0170449 in view of Pace 1,057,766.
Re claim 4, Chandler teaches an apparatus including a hinged object (door), at least one hinge 300 (fig. 2D), an electromechanical locking device 80, an electrically conductive wire 50 embedded in the door that couples the lock 80 to the first hinge 300 to receive low-voltage power from the door frame (figs. 1A, 1B, 2D).  Pace teaches that it is well known in the door and lock art to utilize two conductive wires (top and bottom wire in fig. 1) between the lock 8 and the two terminals of the power device, which two wires couple the lock 8 to the two hinges 7, 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second embedded conductive wire between the power source and lock of Chandler, wherein the lock is coupled to two terminals of the power source, to return current received from the lock to the power source, in view of the teaching of Pace, to provide expected powering of the lock and components of Chandler.
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Shubert 429,817, Hoopes 521,239, Voight 1,093,810 and Brownell et al 528,589 teach circuit wires used with hinges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 15, 2022